Case 1:20-cv-20403-MGC Document 14 Entered on FLSD Docket 03/31/2020 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA


  BLUEPRINT IP SOLUTIONS LLC,

             Plaintiff,
                                                           Civil Action No.: 1:20-cv-20403-MGC
                  v.

  BANKUNITED, INC.,
                                                              TRIAL BY JURY DEMANDED
             Defendant.


                                       JOINT MOTION TO DIMISS

          Now come Plaintiff, Blueprint IP Solutions LLC and Defendant, BankUnited, Inc., by and through

  their undersigned counsel, and pursuant to Fed. R. Civ. P. 41, and hereby move this Court to dismiss all

  claims against Defendant BankUnited, Inc. WITH PREJUDICE and all counterclaims against Plaintiff

  Blueprint IP Solutions LLC WITHOUT PREJUDICE, with each party to bear its own attorneys’ fees and

  costs. The parties believe that the Motion to Dismiss currently pending [D.E. 10] in this matter is now moot.

  Dated March 31, 2020                              Respectfully submitted,

                                                    /s/ Howard L. Wernow
                                                    Howard Wernow, B.C.S
                                                    Florida Bar No. 107560
                                                    SAND SEBOLT & WERNOW CO., LPA
                                                    4940 Munson Street, N.W. Canton, Ohio 44718
                                                    Telephone: 330-244-1174
                                                    Facsimile: 330-244-1173

                                                    Board Certified in Intellectual Property Law
                                                    by the Florida Bar

                                                    ATTORNEY FOR PLAINTIFF
                                                    BLUEPRINT IP SOLUTIONS LLC
Case 1:20-cv-20403-MGC Document 14 Entered on FLSD Docket 03/31/2020 Page 2 of 2



                                             /s/ Eleanor T. Barnett
                                             Eleanor T. Barnett, Esq.
                                             Florida Bar No. 0355630
                                             WALDMAN BARNETT, P.L.
                                             3250 Mary Street – Suite 102
                                             Coconut Grove, Florida 33133
                                             Telephone: 305-371-8809
                                             ebarnett@waldmanbarnett.com
                                             litservice@waldmanbarnett.com

                                             Neil J. McNabnay
                                             Texas Bar No. 24002583
                                             mcnabnay@fr.com
                                             Ricardo J. Bonilla
                                             Texas Bar No. 24082704
                                             rbonilla@fr.com
                                             Rodeen Talebi
                                             Texas Bar No. 24103958
                                             talebi@fr.com
                                             FISH & RICHARDSON P.C.
                                             1717 Main Street – Suite 5000
                                             Dallas, Texas 19001
                                             Telephone: 214-747-5070
                                             Facsimile: 214-747-2091

                                             Motions for Pro Hac Vice Forthcoming

                                             ATTORNEYS FOR DEFENDANT
                                             BankUnited, Inc.




                                CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy has been electronically filed using the

   CM/ECF filing system, which automatically sends email notifications to all counsel of record

   and which will permit viewing and downloading of same from the CM/ECF system on March

   31, 2020.

                                                      /s/ Howard L. Wernow
                                                      Howard L. Wernow




                                                2
